Citation Nr: 1520098	
Decision Date: 05/11/15    Archive Date: 05/26/15

DOCKET NO.  13-29 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin



THE ISSUE

Entitlement to a rating in excess of 10 percent for chronic diarrhea.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from June 1987 to June 1993.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Milwaukee, Wisconsin Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his October 2013 substantive appeal, the Veteran indicated he did not want to testify at a hearing before a Veterans Law Judge.  In October 2014, the Veteran submitted another VA Form 9 and requested a videoconference hearing.  Such hearing has not been scheduled, and he is entitled to one.

As videoconference hearings are scheduled by the AOJ, the case is REMANDED for the following:

The AOJ should schedule the appellant for a videoconference hearing before the Board addressing the claims on appeal.  He should be notified of the location, date and time of the hearing.  The case should thereafter be processed in accordance with established appellate practices.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

